         Case 5:21-cv-00341-JD Document 28 Filed 06/02/21 Page 1 of 19




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

JORDAN SCHMIDT, INDIVIDUALLY,                      )
AND AS CO-GUARDIAN OF O.S., A                      )
MINOR, AND CAPITAL FIRST TRUST                     )
COMPANY, AS CO-GUARDIAN OF                         )
O.S., A MINOR,                                     )
                                                   )      Case No. CIV-21-341-JD
       Plaintiffs,                                 )
                                                   )
v.                                                 )
                                                   )
GENERAL MOTORS LLC,                                )
                                                   )
       Defendant.                                  )

                                 PROTECTIVE ORDER

       Before the Court is the Motion for Protective Order filed by General Motors LLC

(“GM LLC”) (“Motion”) [Doc. No. 20]. In the Motion, GM LLC informs the Court that

both it and Plaintiffs agree that a protective order is necessary to protect the

confidentiality of documents produced in discovery. Motion at 1. GM LLC submits that

there is good cause for a protective order because discovery will require it to produce

sensitive, confidential information concerning the design, development, and testing of

certain GM LLC vehicles. Id. GM LLC further notes that the parties mostly agree on the

terms of the proposed protective order but not all, making its proposed protective order

opposed. Id. at 1–2.

       At the status conference on May 25, 2021, the Court ordered the parties to confer

over GM LLC’s proposed protective order. [See Doc. No. 22 at 2]. The Court ordered the

parties to file a notice of status by June 1, 2021 following their conference. [Id.]. The
             Case 5:21-cv-00341-JD Document 28 Filed 06/02/21 Page 2 of 19




Court further explained that the parties should attach a proposed protective order to the

notice if they reached an agreement on the protective order for purposes of this litigation.

[Id. at 2].

        The parties met and conferred and timely filed the required Notice. [Doc. No. 27].

The parties propose, for this matter only, an attached proposed protective order for the

Court’s consideration. [See Doc. No. 27-1].

        Based on the parties’ submissions and agreements, and under Federal Rule of

Civil Procedure 26(c), the Court enters the following proposed protective order to the

Notice [Doc. No. 27-1]. The Court denies the Motion [Doc. No. 20] as moot.

1.      Scope

        a.      This Order shall govern all documents, the information contained therein,

and all other information produced or disclosed during the Proceeding, whether revealed

in a document, deposition, other testimony, discovery response, or otherwise, by any

party to this Proceeding or any non-party (the “Supplying Party”) to any other party (the

“Receiving Party”), when the same is designated using the procedures set forth herein.

This Order is binding upon the parties to the Proceeding, including their respective

corporate parents, subsidiaries, and affiliates as well as their respective attorneys, agents,

representatives, officers, employees, and others as set forth in this Order. This Order is

also binding on and applies to all non-parties who either produce or receive documents or

information in connection with this Proceeding.

        b.      Under this Order, any Supplying Party shall have the right to designate as

confidential any document or other information it produces or provides and any
            Case 5:21-cv-00341-JD Document 28 Filed 06/02/21 Page 3 of 19




testimony it gives in this Proceeding that it and its counsel believe in good faith discloses

a trade secret or other confidential research, development, or commercial information

contemplated under Rule 26(c) of the Federal Rules of Civil Procedure. Any party to this

Proceeding may also designate as confidential any information or testimony supplied by a

non-party if the party transmitted the information to the non-party under an agreement or

obligation that it would remain confidential.

       c.      “Confidential Information” means any material designated under Paragraph

1(b), whether it is a document, information contained in a document, information

revealed during a deposition or other testimony, information revealed in an interrogatory

answer, or information otherwise revealed.

2.     Designation of Confidentiality

       a.      Documents shall be designated as Confidential Information by marking the

first page of the document and each subsequent page thereof containing Confidential

Information with the legend: “CONFIDENTIAL” or “CONFIDENTIAL--SUBJECT TO

PROTECTIVE ORDER.”

       b.      Interrogatory answers and responses to requests for admissions shall be

designated as Confidential Information by indicating within the answers or responses that

the answers or responses or specific parts thereof are confidential. In addition, the

responding party shall place the following legend on each page of interrogatory answers

or responses to requests for admission containing Confidential Information:

“CONFIDENTIAL” or “CONFIDENTIAL--SUBJECT TO PROTECTIVE ORDER.”
                                3
            Case 5:21-cv-00341-JD Document 28 Filed 06/02/21 Page 4 of 19




       c.      In the case of depositions and the information contained in depositions

(including exhibits), designation of the portions of the transcript (including exhibits)

which contain Confidential Information shall be made by a statement to such effect on

the record in the course of the deposition by counsel for the party or witness producing

such information, or by letter from such counsel within thirty (30) days of receipt of the

deposition transcript or copy thereof (or written notification that the transcript is

available). The entire deposition transcript (including exhibits) shall be treated as

Confidential Information under this Order until the expiration of the above-referenced

thirty-day period for designation by letter, except that the deponent may review the

transcript of his or her own deposition during this thirty-day period. After the expiration

of the thirty-day period, the following legend shall be conspicuously placed on the front

and back of any original deposition transcript, and on each copy thereof, which contains

Confidential Information: “CONFIDENTIAL” or “CONFIDENTIAL--SUBJECT TO

PROTECTIVE ORDER.” If portions of a video recorded deposition are designated as

Confidential Information, the video file and any physical media containing such file shall

be labeled with the same legend provided for in Paragraph 2(a).

       d.      If Confidential Information is produced in electronic or magnetic form

(including information, files, databases, or programs stored on any digital or analog

machine-readable device, computers, discs, networks, or tapes) (“Computerized

Material”), the Supplying Party may designate such matter as “CONFIDENTIAL” by

cover letter referring generally to such matter or by affixing to such media a label with
                                              4
            Case 5:21-cv-00341-JD Document 28 Filed 06/02/21 Page 5 of 19




the legend provided for in Paragraph 2(a) above. Where Computerized Material has a

filename, each filename shall include the word “CONFIDENTIAL” in the filename when

produced, to the fullest extent reasonably possible. Whenever any party to whom

Computerized Material designated as Confidential Information is produced reduces such

material to hard-copy form, such party shall mark such hard-copy form with the legend

provided for in Paragraph 2(a) above.

       e.      If any party or counsel for any party causes Confidential Information to be

stored or saved in any database or other electronic or magnetic media, that party and/or

that party’s counsel must take all necessary steps to ensure that access to such media is

properly restricted to those persons who, by the terms of this Order, may have access to

Confidential Information, and will affix to any media containing such information a label

with the legend provided for in paragraph 2(a) above.

3.     Disclosure of Confidential Information

       a.      The attorneys of record are responsible for employing reasonable measures,

consistent with this Order, to control access to, and distribution of information designated

Confidential Information pursuant to this Order.

       b.      Subject to Paragraph 4 below, access to information designated

Confidential Information pursuant to this Order shall be limited to the following persons:

     i.        The parties, including outside and in-house counsel for the parties, as well

as members and employees of their firms including but not limited to their paralegals,


                                              5
           Case 5:21-cv-00341-JD Document 28 Filed 06/02/21 Page 6 of 19




investigative, secretarial, and clerical personnel who are employed by and engaged in

assisting such counsel in this Proceeding;

     ii.      Outside photocopying, data processing, or graphic production services

employed by the parties or their counsel to assist in this Proceeding;

    iii.      Any outside expert or consultant (or any employee of such outside expert or

consultant) who is retained, or sought to be retained, by counsel for a party in this

Proceeding, for purposes of consulting, and/or testifying in this Proceeding;

    iv.       Directors, officers, employees, or other representatives of a party or its

corporate parent whose review of the specific Confidential Information is reasonably

necessary to assist in the prosecution or defense of this Proceeding; however, a party that

originally designated information as Confidential Information may reveal such

information to any of its own directors, officers, employees, or other representatives;

     v.       Any fact witness at the witness’s deposition in this Proceeding, but only if

counsel who discloses “Confidential Information” to the witness determines in good faith

that such disclosure is reasonably necessary and appropriate to assist in the conduct of

this Proceeding;

    vi.       Any person (a) who was involved in the preparation of the document or

other tangible medium containing the Confidential Information and/or who is shown on

the face of the material to have authored or received the material sought to be disclosed to

that person, or (b) who is specifically referenced by name and substantively discussed in



                                              6
              Case 5:21-cv-00341-JD Document 28 Filed 06/02/21 Page 7 of 19




the material, but only as to the specific material the person authored or received, or in

which such person is referenced and discussed;

     vii.        This Court or any other Court exercising jurisdiction with respect to this

litigation, Court personnel, Clerk of Court and Clerk’s office personnel, jurors, and court

reporters or translators (including necessary clerical personnel) engaged in recording,

taking, or transcribing testimony or argument at any deposition, hearing, trial, or appeal

in this Proceeding;

     viii.       Any other person to whom the Supplying Party agrees in writing or on the

record in advance of the disclosure; and

      ix.        Any mediator mutually agreed upon by the parties.

         c.      Confidential Information shall not be disclosed to a person described in

Paragraphs 3(b)(iii), (iv), (v), (viii), or (ix) until such person has executed a Certification

in substantially the form attached hereto as Exhibit 1.

4.       Attorneys’ Eyes Only Designations

         a.      Confidential Information may be further designated as “ATTORNEYS’

EYES ONLY” material as follows.

         b.      “ATTORNEYS’ EYES ONLY” material means information, documents,

and things the designating party believes in good faith are not generally known to others

and which the designating party (i) would not normally reveal to third parties except in

confidence or has undertaken with others to maintain in confidence, or (ii) believes in

good faith is sensitive and protected by a right to privacy under federal law, state law, or

                                                7
                Case 5:21-cv-00341-JD Document 28 Filed 06/02/21 Page 8 of 19




any other applicable privilege or right related to confidentiality or privacy that warrants

review by attorneys only. The “ATTORNEYS’ EYES ONLY” designation should be

used extremely sparingly and is reserved for highly sensitive information that constitutes

proprietary, technical, or other unusually sensitive information that the producing party

maintains as confidential in the normal course of its operations.

           c.      Documents, discovery responses, and other tangible materials other than

depositions or other pre-trial testimony shall be designated by affixing the legend

“ATTORNEYS’ EYES ONLY” on each page containing information to which the

designation applies. Material that cannot be conveniently designated in this manner shall

be designated by notifying the receiving party of the designation in writing.

           d.      “ATTORNEYS’ EYES ONLY” material may be used in this Proceeding,

and only disclosed to the following categories of persons unless otherwise ordered by the

Court or permitted in writing by the designating party:

      i.           Counsel of record in this action, as well as employees of counsel to whom

it is reasonably necessary to disclose the information for this litigation;

     ii.           Experts and consultants to whom disclosure is reasonably necessary for this

litigation and who have signed the appropriate form of the acknowledgement(s) attached

as Exhibit 1 and/or Exhibit 2;

    iii.           This Court or any other Court exercising jurisdiction with respect to this

litigation, Court personnel, Clerk of Court and Clerk’s office personnel, jurors, and court

reporters or translators (including necessary clerical personnel) engaged in recording,

                                                  8
            Case 5:21-cv-00341-JD Document 28 Filed 06/02/21 Page 9 of 19




taking, or transcribing testimony or argument at any deposition, hearing, trial, or appeal

in this Proceeding;

     iv.       Copy or imaging services retained by counsel to assist in the duplication of

“ATTORNEYS’ EYES ONLY” material;

     v.        During their depositions, witnesses in the action to whom disclosure is

reasonably necessary and who have signed the appropriate form of the

acknowledgement(s) attached as Exhibit 1 and/or Exhibit 2, unless otherwise agreed by

the designating party or ordered by the Court; and

     vi.       The author or recipient of a document containing the information or a

custodian or other person who otherwise possessed or knew the information.

5.     Qualification of Outside Experts and Consultants

       Neither Confidential nor Attorneys’ Eyes Only Material shall be disclosed to any

retained and/or testifying experts or consultants who are current employees of a direct

competitor of any party named in this Proceeding.

6.     Use of Confidential Information

       a.      If any Confidential Information is to be used or reflected in any filing

during this litigation, the party may move the Court for leave to file such material under

seal and to file a public version of the document with narrow redactions. If the Court

grants the motion, any sealed document must be electronically filed pursuant to the

Court’s Guidelines for Protective Orders on Confidentiality, Sealing Documents, and

Redactions for Civil Cases and the W.D.O.K. ECF Policies and Procedures Manual, §§

                                              9
         Case 5:21-cv-00341-JD Document 28 Filed 06/02/21 Page 10 of 19




II(H) and III(A). The Parties shall take efforts to minimize the nature and amount of

information filed under seal. Where Confidential Information is mentioned in or attached

to a pleading or brief, only the specific Confidential Information should be redacted from

the filed pleading or brief, and an unredacted copy of it should be filed under seal.

       b.     At the request of the parties, the Court shall determine the rules and

procedures governing the use of Confidential Information at trial at the final pretrial

conference.

       c.     Subject to Paragraph 11(c), Confidential Information shall not be used by

any person, other than the Supplying Party, for any purpose other than conducting this

Proceeding, and in no event shall such information be used for any business, competitive,

personal, private, public, or other purpose.

7.     Objections to Designations

       A party may, at any time, make a good-faith challenge to the propriety of a

Confidential Information designation. The objecting party shall first consult with the

designating party to attempt to resolve their differences. If the parties are unable to reach

an accord as to the proper designation of the material, the objecting party may move the

Court for a ruling that the material shall not be so designated, subject to compliance with

Federal Rules of Civil Procedure and Local Court Rules on discovery motions, including

a certification in the motion that the parties have met and conferred in good faith on the

issue. If such a motion is made, the designating party has the burden of establishing that

the designation is proper. If after the parties’ good-faith conference no motion is made,

                                               10
         Case 5:21-cv-00341-JD Document 28 Filed 06/02/21 Page 11 of 19




the material will retain its original designation. Any documents or other materials that

have been designated as Confidential Information shall be treated as Confidential

Information until such time as the Court rules on any objection.

8.     Preservation of Rights and Privileges

       Nothing contained in this Order shall affect the right, if any, of any party or

witness to make any other type of objection, claim, or other response to discovery

requests, including, without limitation, interrogatories, requests for admissions, requests

for production of documents, or questions at a deposition. Nor shall this Order be

construed as a waiver by any party of any legally cognizable privilege to withhold any

Confidential Information other than on the basis that it has been designated Confidential,

or of any right which any party may have to assert such privilege at any stage of this

litigation.

9.     Return or Destruction of Materials

       After the final resolution of this litigation, all Confidential Information shall, upon

request, be returned to counsel for the Supplying Party or destroyed. Counsel shall be

entitled to retain work product, pleadings, affidavits, motions, briefs, other papers filed

with the Court, deposition transcripts, and the trial record, so long as any such materials

containing Confidential Information are clearly marked to reflect that they contain

information subject to this Order and may not be used in connection with any other

proceeding or action. To the extent materials containing Confidential Information are

marked as exhibits in depositions, these materials shall, upon request, be returned to

                                             11
         Case 5:21-cv-00341-JD Document 28 Filed 06/02/21 Page 12 of 19




counsel for the Supplying Party or destroyed after final resolution of this

litigation. Unless otherwise agreed by the parties, GM LLC shall maintain a copy of any

deposition exhibits containing Confidential Information it produced for a period of two

years after final resolution of this litigation. To the extent materials containing

Confidential Information are expected to be marked as exhibits at trial, the Court shall

determine at the final pretrial conference whether the Supplying Party, upon request, is

entitled to have the exhibits returned to its counsel or destroyed after final resolution of

this litigation.

10.    Inadvertent or Unintentional Disclosure

       A Supplying Party that inadvertently fails to designate or mis-designates material

as Confidential Information shall be entitled to correct the designation within a

reasonable time of the discovery of the non- or mis-designation. Such correction and

notice thereof shall be made in writing, accompanied by substitute copies of

appropriately designated material. Any individual who received mis-designated materials

shall, within five (5) days of receipt of the substitute copies, take reasonable steps to

destroy or return all copies of such mis-designated documents to the Supplying Party or

its representative. The obligation to treat such material pursuant to the corrected

designation shall be prospective only, and those individuals who reviewed the mis-

designated discovery material prior to notice of the mis-designation by the Supplying

Party shall abide by the provisions of this Order with respect to all future use and

disclosure of any information contained in the mis-designated materials.

                                              12
          Case 5:21-cv-00341-JD Document 28 Filed 06/02/21 Page 13 of 19




11.      Other Provisions

         a.    The restrictions set forth in this Order shall not apply to documents or

information that are publicly available or that are obtained independently and under

rightful means by the Receiving Party, unless they became so due to a violation of this

Order.

         b.    A party’s compliance with the terms of this Order shall not operate as an

admission that any document is or is not (a) confidential, (b) privileged, or (c) admissible

in evidence at trial.

         c.    Any party or person in possession of Confidential Information who receives

a subpoena (or other legal process) seeking production or other disclosure of such

Confidential Information shall immediately give written notice to the Supplying Party. So

that the Supplying Party may object to the production or otherwise protect its interests,

the party or person receiving the subpoena (or other process) shall not produce the

documents sought for a period of at least five (5) days after giving notice to the

Supplying Party. The written notice shall identify the materials sought and enclose a copy

of the subpoena or other process, unless ordered otherwise by a court of competent

jurisdiction. Nothing herein shall be construed to obligate the person subject to service or

other process to make a motion or undertake other legal process, or to appear before any

court or administrative body in opposition to a motion or other legal process seeking

production of any Confidential Information, provided such person invokes, to the extent

reasonably possible, the highest level of confidentiality available under applicable law,

                                             13
         Case 5:21-cv-00341-JD Document 28 Filed 06/02/21 Page 14 of 19




rule, regulation, court order, or other compulsory process, at the time of disclosure of

such Confidential Information.

       d.     This Order does not preclude a party or its counsel from reporting any

alleged safety defect or concerns to the National Highway Traffic Safety Administration

(“NHTSA”) or any governmental agency with the authority to study public safety issues

pertinent to the product at issue. However, a party may not share a Supplying Party’s

Confidential or Attorneys’ Eyes Only documents or other discovery materials with

NHTSA or any governmental agency without prior consent of the Supplying Party,

except as required to comply with a court order. Any request for disclosure of a

Supplying Party’s Confidential or Attorneys’ Eyes Only documents or other discovery

materials should be directed to the Supplying Party. The terms of this Protective Order

do not preclude General Motors LLC from providing confidential and/or protected

information and documents to NHTSA, either voluntarily or in connection with General

Motors LLC’s obligations under the National Traffic and Motor Vehicle Safety Act of

1966 (“Safety Act”), 49 U.S.C. § 30101, et seq.

       e.     This Order shall remain in effect unless expressly modified, superseded, or

terminated by consent of all parties or by Order of the Court. This Court retains

jurisdiction over this action, assuming a basis for subject-matter jurisdiction is shown, for

enforcement of the provisions of this Order following the final resolution of this

litigation.



                                             14
             Case 5:21-cv-00341-JD Document 28 Filed 06/02/21 Page 15 of 19




        f.       The Court may amend, modify, or dissolve this Protective Order at any

time.

        IT IS SO ORDERED this 2nd day of June 2021.




                                                  JODI W. DISHMAN
                                                  UNITED STATES DISTRICT JUDGE




                                             15
Case 5:21-cv-00341-JD Document 28 Filed 06/02/21 Page 16 of 19




                         EXHIBIT 1
        Case 5:21-cv-00341-JD Document 28 Filed 06/02/21 Page 17 of 19




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

JORDAN SCHMIDT, INDIVIDUALLY,                    )
AND AS CO-GUARDIAN OF O.S., A                    )
MINOR, AND CAPITAL FIRST TRUST                   )
COMPANY, AS CO-GUARDIAN OF                       )
O.S., A MINOR,                                   )
                                                 )      Case No. CIV-21-341-JD
      Plaintiffs,                                )
                                                 )
v.                                               )
                                                 )
GENERAL MOTORS LLC,                              )
                                                 )
      Defendant.                                 )

                                  CERTIFICATION

1.    My name is ___________________________________________________.

I live at ____________________________________________________________.

I am employed as (state position) ________________________________________

by (state name and address of employer) __________________________________.

2.    I have read the Protective Order that has been entered in this case, and a copy of it

has been given to me. I understand the provisions of the Order, and I agree to comply

with and to be bound by its provisions.

3.    I declare under penalty of perjury that the foregoing is true and correct.

      Executed this _________ day of _______________, 202___.


                                                 by__________________________
                                                       (signature).
Case 5:21-cv-00341-JD Document 28 Filed 06/02/21 Page 18 of 19




                         EXHIBIT 2
        Case 5:21-cv-00341-JD Document 28 Filed 06/02/21 Page 19 of 19

                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

JORDAN SCHMIDT, INDIVIDUALLY,                    )
AND AS CO-GUARDIAN OF O.S., A                    )
MINOR, AND CAPITAL FIRST TRUST                   )
COMPANY, AS CO-GUARDIAN OF                       )
O.S., A MINOR,                                   )
                                                 )      Case No. CIV-21-341-JD
       Plaintiffs,                               )
                                                 )
v.                                               )
                                                 )
GENERAL MOTORS LLC,                              )
                                                 )
       Defendant.                                )


                        NOTICE TO DEPOSITION WITNESSES

       You are being shown one or more documents which have been designated as

“Confidential” or “Attorneys’ Eyes Only” pursuant to an Order of this Court. Except for

providing testimony at this deposition, you may not disclose these documents or their

contents to any person other than the attorney who represents you at this deposition.

Further, neither these documents nor their contents may be used by you for any purpose

except that you may use them for your testimony in connection with this litigation. In any

event, you are prohibited from using them for any business, competitive, personal,

private, public, or other non-litigation purpose. The improper disclosure or use of these

documents or their contents may result in the imposition of sanctions upon you by the

Court, if and as allowed by law. If you wish a complete copy of the Court Order, a copy

will be provided to you upon request.
